DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/04/2022 is acknowledged and entered by the Examiner. Claims 9 and 16 have been amended. Claims 1-8 and 13-15 were previously allowed leaving Claims 9-12 and 16-17 currently pending in the instant application.  
The rejection of claims 9-12 and 16-17 under 35 U.S.C. 103 as being unpatentable over Katsuragi (US 2017/0166764 Al) in view of Tamai (US 2016/0024323 Al) and Markies is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-17 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 05/04/2022, have been carefully reviewed and searched. 
	Claims 1-8 and 13-15 were previously allowed.
	Regarding claims 9-12 and 16-17, currently there is no prior art alone or in combination that teaches or render obvious a colorless pre-treatment fluid and a printing method comprising of a modified siloxane surfactant having components represented by chemical formula I wherein j is a number of carbon atoms in Rl is an aryl group as required in claims 1 and 13. Therefore, claims 9 and 16 are allowable over the prior art of record. Claims 10-12 and 17 depend from claims 9 and 16 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761